WOODLEY, Judge
(dissenting).
The court, in his charge, instructed the jury that in the event they found the defendant guilty as charged they would “assess his punishment by a fine of not less than One Hundred Dollars nor more than Five Thousand Dollars, or by confinement, in the County Jail for not less than ten days nor more than two years, or by both such fine and imprisonment, or by confinement in the State House of Corrections for a term not to exceed five years.”
During their deliberations, the jury inquired : “Is it permissable to give a sentence of years and months to the State penitentiary rather than whole years?” and the court replied: “Refer you to the court’s charge.”
Juror Patton testified at the hearing on appellant’s motion for new trial that someone on the jury expressed a feeling that the verdict might be overturned because “even years had to be given,” because of which the jury decided to send the note to the judge.
“Q. When the jury received the answer to the note, referring you to the Court’s charge, did someone on the jury then indicate that this confirmed the feeling they had — that it had to be even years?
“A. It may not have confirmed it. It still left a question whether it was proper or not.
“Q. Yes, sir, and then because there was a general feeling on the part of some jurors that, unless you gave even *754years, the verdict would be overturned—
“A. They considered it as part of it. It might be. We wouldn’t know.
"Q. But there was that general attitude expressed in the jury room?
“A. That’s correct.”
On examination by counsel for the state the juror testified:
“Q. You and the other eleven jurors took the charge of the jury and read it, and to the best of your knowledge, ability and belief, you came to a verdict of guilty and you assessed a punishment of two years?
“A. Yes, sir.
“Q. At the time all twelve jurors felt that two years was a proper verdict in the case?
“A. Correct.
“Q. And Mr. O’Dowd had all twelve jurors polled?
“A. Yes, sir.
“Q. And each indicated this was their verdict in the case?
“A. Correct.”
The record clearly reflects that no juror who claimed to be informed on the subject misled the other jurors or mis-stated the law. Montello v. State, 160 Tex.Cr.R. 98, 267 S.W.2d 557; De La Rosa v. State, 167 Tex.Cr.R. 28, 317 S.W.2d 544; Mays v. State, 167 Tex.Cr.R. 339, 320 S.W.2d 13 (dissenting opinion).
The court’s charge correctly informed the jury as to the applicable punishment. A juror cannot impeach his verdict by testifying that he misunderstood the court’s charge. Collins v. State, 66 Tex.Cr.R. 602, 148 S.W. 1065; McCulloch v. State, 35 Tex.Cr.R. 268, 33 S.W. 230; Davis v. State, 43 Tex. 189.
For like reason the jury’s verdict cannot be impeached by the testimony of one of the jurors that other jurors had an erroneous feeling as to the meaning of the court’s charge.
I respectfully dissent.